Citation Nr: 1206183	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  11-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for epilepsy and, if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran requested and was scheduled for a formal hearing before a Decision Review Officer at the RO May 2011.  However, he failed to appear for such hearing and did not request for it be rescheduled.  No Board hearing has been requested.

The Board notes that the Veteran attempted to have an attorney represent him in this appeal.  However, this individual and the Veteran were notified in June 2011 that he was not accredited to represent claimants before VA and, therefore, he could not be the Veteran's representative.  Accordingly, the accredited representative as indicated on the first page of this decision remains the Veteran's authorized representative, as the Veteran has not revoked such authorization.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for epilepsy (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connection claim for epilepsy was initially denied in a June 1975 rating decision, which was appealed and denied by the Board in a May 1976 decision; the Veteran was notified of such denials and his appellate rights, and he did not further appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSIONS OF LAW

1.  The May 1976 denial of service connection for epilepsy was final.  38 U.S.C. § 4004(b) (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1975) [38 C.F.R. § 20.1100 (2011)].

2.  New and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the previously denied service connection claim for epilepsy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this regard.  

The Veteran's service connection claim for epilepsy was initially denied in June 1975 rating decision.  The Veteran appealed from this determination to the Board, and the Board denied service connection in a May 1976 decision.  The denial was based on a determination that the Veteran's epilepsy was not incurred or aggravated during military service, and did not manifest to a compensable degree within one year following discharge from service.  The Veteran was notified of these denials and his appellate rights, and he did not further appeal.  As such, the Board decision became final.  38 U.S.C. § 4004(b) (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1975) [38 C.F.R. § 20.1100 (2011)].

In August 2010, the Veteran sought to reopen the previously denied claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran continues to assert that he had attacks of epilepsy during service and was treated at the Camp Tortuguera hospital or clinic.  He has provided new evidence in support of his claim, including a September 2010 statement from a fellow service member (T.V.O.) that he witnessed the Veteran have several attacks of epilepsy during service, that the Veteran was treated at the Camp Tortuguera clinic, and that the Veteran was not sent to Germany due to the epilepsy.  

T.V.O. is competent to report what he observed with his own senses during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Further, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether he had attacks of epilepsy during service.  When presumed credible for the purposes of determining whether new and material evidence has been received, this statement raises a reasonable probability of substantiating the Veteran's claim.  As such, the evidence is both new and material, and the service connection claim for epilepsy must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

New and material evidence having been received, the previously denied service connection claim for epilepsy is reopened.



REMAND

Further development is necessary for a fair adjudication of the merits of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran has reported being treated for epilepsy during service at the hospital at Camp Tortuguera.  He also submitted a recent statement from a fellow service member to this effect, as summarized above.  While the Veteran's service treatment records have been obtained, it does not appear that a request has been made for any inpatient or outpatient hospital records, which are sometimes kept separately from the service treatment records.  The Veteran has reported treatment for epilepsy during basic training in 1954 (see April 1975 VA examination report) and/or in January 1955 (see February 1975 claim, January 1976 statement from representative).  As such, upon remand, appropriate efforts should be made to obtain copies of any such records.

Additionally, the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) effective since at least 1975, and he has been unemployed since 1973.  It does not appear that any efforts have been made to obtain the records associated with the Veteran's SSA claim.  Upon remand, any determinations and medical records associated with the Veteran's claim for SSA disability benefits should be obtained and associated with the claims file.

The Veteran has also reported treatment at the VA Outpatient Clinic in his August 2010 claim to reopen, and it does not appear that efforts were made to obtain any such records.  Therefore, any outstanding VA treatment records should be obtained upon remand and associated with the claims file.  

If and only if additional evidence is obtained upon remand to establish epileptic attacks or treatment during service, the Veteran should be scheduled for a VA examination to determine whether his current epilepsy is related to such attacks.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board notes that the Veteran has reported at times that he had epilepsy when he was 12 years old, although he denied any epilepsy or attacks in his service pre-induction and induction examinations.  As such, if a VA examination is necessary, the examiner should address whether the Veteran's epilepsy preexisted service and was aggravated by service, or whether it was incurred during service or manifested to a compensable degree within one year following discharge from service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request copies of any inpatient or outpatient treatment records for the Veteran at Camp Tortuguera hospital for epilepsy or seizures from September 1954 through February 1955.  Requests should be made directly to the hospital, and to any appropriate records repository, including but not limited to the National Personnel Records Center (NPRC), as appropriate.

2.  Request copies of any outstanding VA treatment records for the Veteran.  

3.  Request copies of any determinations and medical records associated with the Veteran's SSA disability benefits. 

4.  All requests and all responses for the records described in paragraphs 1 through 3, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including service departments, SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination must be documented in the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, if and only if additional evidence is obtained upon remand to establish epileptic attacks or treatment during service, the Veteran should be scheduled for a VA examination concerning his epilepsy.  If an examination is necessary, the entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following, with consideration of all lay and medical evidence of record:

(a)  Did the Veteran's epilepsy clearly and unmistakeably preexist his entry into active duty in September 1954?  

(b)  If so, was the preexisting epilepsy clearly and unmistakeably aggravated as a result of service?  Or, was any increase in severity due to the natural progression of the disorder?  

(c)  If the epilepsy did not clearly and unmistakeably preexist service, is it at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated by service?  Or, did the disability manifest to a compensable degree within one year following separation from service, or by September 1957?

A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why a non-speculative opinion cannot be offered.  

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


